Pfeifer, J.
The first issue — which encompasses most of the parties’ discussion — can be quickly resolved. Subsequent to the date of the court of appeals opinion below, we held in State ex rel. Draganic v. Indus. Comm. (1996), 75 Ohio *692St.3d 461, 663 N.E.2d 929, that the commission was not required to extend permanent total disability compensation beyond the date specified in an interlocutory permanent total disability order.
Our second task involves our standard evidentiary review. In this instance, we find that the commission’s order is not supported by “some evidence,” and affirm the judgment of the court of appeals on this basis.
Our analysis is hindered by a commission order that is uncomfortably vague as to both claimant’s medical and nonmedical capabilities. Unlike most of the permanent total disability orders that come before us, this order does not identify what the commission believes claimant’s residual medical abilities to be, i.e., sedentary, light, medium, etc. The commission’s reference to Dr. Smith’s report is equally unenlightening since he, too, avoids categorizing claimant’s physical abilities. His admonition that claimant avoid extreme motion and extreme spinal rotation does little to instruct us as to what types of work claimant is and is not capable of doing.
This deficiency complicates our review because it is within the context of claimant’s medical abilities that our review of nonmedical factors must, by necessity, fall. In this case, the commission’s nbnmedical conclusions were premised not on its own independent analysis, but instead upon the reports of Barbara Burk. We find, however, that Burk does not support the commission’s conclusion that claimant is vocationally amenable to re-employment. To the contrary, when Burk’s reports are considered cumulatively, they establish that claimant is vocationally incapable of securing or performing work within her medical capacities.
We find, therefore, that there is no evidence supporting the commission’s assessment of a nonmedical capacity for work. As such, and consistent with our decision in State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, we affirm the judgment of the court of appeals.

Judgment affirmed.

Douglas, Resnxck and F.E. Sweeney, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.